DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2-6, 8-9, 13-15, 18-20, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art of record taken alone or in combination fails to teach a magnetic sensor comprising:
a plurality of pairs of soft magnetic bodies that shield a magnetic field that is applied to the magnetoresistive elements,  wherein each soft magnetic body includes two pairs of straight sides and at least one sloping side, which is located between two adjacent ones of the straight sides, such that the sloping side is sloped with respect to each of the adjacent ones of the straight sides, as viewed in a stacking direction of the multi-layer structure of the magnetoresistive element, each pair of the soft magnetic bodies is arranged to face opposite sides of  a corresponding one of the magnetoresistive elements in the stacking direction and such that the pairs of soft magnetic bodies are arranged in the direction perpendicular both to the magnetically sensitive axis and to the stacking direction, in combination with all other elements of claim 15.

Claims 2-6, 8-9, 13, 14, and 25 are also allowed as they further limit claim 15.

Regarding claim 22, the prior art of record taken alone or in combination fails to teach a magnetic sensor comprising:
plurality of pairs of soft magnetic bodies that collect a magnetic field that is applied to the magnetoresistive elements, wherein each soft magnetic body includes two pairs of straight sides and at least one sloping side, which is located between two adjacent ones of the straight sides, such that the sloping side is sloped with respect to each of the adjacent ones of the straight sides, as viewed in a stacking direction of the multi-layer structure of the magnetoresistive element,
each pair of the soft magnetic bodies is arranged such that one of the soft magnetic bodies is arranged on one side of a corresponding one of the magnetoresistive elements in the stacking direction and the other of the soft magnetic bodies is arranged on an opposite side of the corresponding one of the magnetoresistive elements in the stacking direction and such that the pairs of the soft magnetic bodies are arranged in the direction perpendicular both to the magnetically sensitive axis and to the stacking direction, in combination with all other elements of claim 22.

Claims 18, 19, 20, 22, and 24 are also allowed as they further limit claim 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEE E RODAK/           Primary Examiner, Art Unit 2868